Citation Nr: 1617061	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  12-08 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating for service-connected coronary artery disease (CAD) with sick sinus syndrome and pacemaker implant with scar in excess of 30 percent, prior to April 30, 2015, and from July 1, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION

The Veteran served on active duty from March 1954 to November 1983, including service in Vietnam. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran was afforded a hearing before the undersigned in March 2013.  A transcript of the hearing is associated with the claims file.

In an April 2013 decision and remand, the Board denied the issue of entitlement to an increased initial evaluation for heart disability.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Partial Remand.  By order dated in January 2014, the Court granted the Joint Motion, and remanded the issue.  

The Board remanded the above issue, as well as other issues, in April 2014 and January 2015.  A June 2015 rating decision assigned a 100 percent evaluation for the Veteran's CAD, effective from April 30, 2015.  The 30 percent evaluation resumed July 1, 2015.  

In September 2015 the Board granted entitlement to a total disability rating based on individual unemployability and denied entitlement to service connection for hypertension, and again remanded the above listed issue for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's service-connected CAD with sick sinus syndrome and pacemaker implant with scar is characterized by estimated workload of 5 METs or less resulting in dyspnea or shortness of breath and dizziness, a left ventricular ejection fraction of 50 percent or less, or more than one episode of acute congestive heart failure.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 percent for CAD with sick sinus syndrome and pacemaker implant with scar, prior to April 30, 2015, and from July 1, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The claims file contains the Veteran's service treatment records, private treatment records, VA examination reports, lay statements from the Veteran and his wife and a transcript of the March 2013 Board hearing.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.

II.  Higher Evaluation

The Veteran seeks entitlement to an initial disability rating for service-connected CAD with sick sinus syndrome and pacemaker implant with scar in excess of 30 percent, prior to April 30, 2015, and from July 1, 2015.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  38 U.S.C.A. § 5107(b).   

When an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In the rating action on appeal, the RO granted service connection for CAD with sick sinus syndrome and pacemaker implant with scar and assigned an initial 30 percent rating, effective from May 28, 2010, the date of the claim of service connection.  

The Veteran's heart disability is rated under 38 C.F.R. § 4.104, Diagnostic Code 7005, which pertains to CAD.  A 30 percent evaluation is warranted where there is workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness or syncope; or, where there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram or X-ray.  A 60 percent evaluation is warranted where there is evidence of more than one episode of acute congestive heart failure in the past year; or, workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent evaluation is warranted where there is chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent. 

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

In a private treatment note, dated in February 2009, the Veteran demonstrated no episodes of atrial fibrillation.  His medical problems included two vessel CAD and stable angina.  The Veteran denied chest pain, palpitation, or syncopal episodes.  

A treatment note dated in August 2013 reported that the Veteran had an echocardiogram and thallium stress tests done in July 2009 that revealed normal left ventricular systolic function with an ejection fraction of 55 percent on echocardiogram and 60 percent on stress test with evidence of left ventricular hypertrophy and diastolic impairment, dilated left atrium on echocardiogram.  

In a private treatment note, dated in September 2009, the Veteran was noted to have a history of sick sinus syndrome and prior permanent pacemaker implantation.  He had paroxysmal atrial fibrillation which was under control.  He had two-vessel CAD and stable angina pectoris.  Cardiac catheterization in June 2007 demonstrated a normal left ventricular systolic function with an ejection fraction of 65 percent.  The Veteran was hospitalized with atypical chest pains in July 2009 but denied further episodes of discomfort.  He denied palpitations, dizziness, or syncope.  

In a private treatment record dated in April 2010, the Veteran denied any recent episodes of substernal chest discomfort.  Grade 1/VI ejection systolic murmur was noted in the left sternal border.  

The Veteran underwent a stress test in November 2009.  The impression was small area of inferior ischemia and gated SPECT imaging showed normal wall motion with an estimated ejection fraction of 64 percent.

The Veteran was afforded a VA medical examination in July 2010.  There were complications of shortness of breath, chest pain, and easy fatigue.  However, it did not result in complications of heart failure, dizziness, or fainting attacks.  He described symptoms of claudication after walking 40 yards on level ground at 2 miles per hour.  Chest x-ray revealed cardiomegaly and a cardiac pacemaker.  The examiner could not make a diagnosis of heart disease because the stress test report was not available at that time.

A private treatment note, dated in November 2010, revealed that the Veteran was treated for edema.  He denied recent episodes of angina and denied orthopnea and paroxysmal nocturnal dyspnea.  

The Veteran was provided with a VA examination in March 2011.  The Veteran reported that he experiences angina and shortness of breath due to his heart condition.  He denied dizziness, syncope attacks and fatigue.  The examiner noted that the symptoms of angina were stable with frequent shortness of breath.  The Veteran reported congestive heart failure chronically and that he was treated with medication for congestive heart failure.  The examiner noted the left atrium was enlarged, but the right atrium, and left and right ventricle appeared normal in size.  The systolic left ventricular function was normal with an ejection fraction of 62 percent.  Trans-mitral Doppler velocity profile suggested reduced left ventricular compliance.  The examiner determined that the Veteran's estimated METs level was 7.  He explained that the Veteran can climb stairs, swim and carry objects.  

The Veteran stated in May 2011 that he suffers from dizzy spells and shortness of breath.  He explained that he was unable to use the treadmill for the stress test during the March 2011 VA examination and even walking short distances cause severe shortness of breath.  

In a private treatment note dated in January 2012, the Veteran was noted to have a left ventricular ejection fraction estimated at 60 percent.  He had mild to moderate left ventricular hypertrophy with diastolic dysfunction.  He had stable angina and exertional dyspnea.  

In April 2012 the Veteran complained of back pain, fatigue, and occasional orthostatic dizziness.  He denied syncope.  He reported no recent episodes of substernal chest discomfort.  He had very brief palpitation lasting for a few seconds.  He was on medication to prevent recurrent atrial fibrillation.  

In a statement dated in October 2012, the Veteran's private cardiologist reported that the Veteran had a history of systemic hypertension, hyperlipidemia and CAD with placement of bare metal stent into mid right coronary artery, and angioplasty of the distal right coronary artery.  The Veteran also had a history of atrial fibrillation and sick sinus syndrome requiring permanent pacemaker implantation.  The Veteran had a history of nonsustained ventricular tachycardia.  He had chronic, stable angina and he has dyspnea on exertion.  

An ischemic heart disease (IHD) disability benefits questionnaire (DBQ) was completed by the Veteran's provider in July 2013.  The following diagnoses were noted: atrial fibrillation, sick sinus syndrome, tachybrady syndrome, cardiac pacemaker in situ, hypertension, and hypercholesterolemia.  The Veteran did not have congestive heart failure.  He had a pacemaker.  A diagnostic exercise test in July 2013 was noted to reveal 5.8 METs.  The Veteran reported dyspnea and fatigue.  Greater than 3 to 5 METs was noted to be consistent with activities such as light yard work, mowing the lawn, and brisk walking.  There was evidence of mild left ventricular hypertrophy.  The left ventricular ejection fraction was 60 percent upon testing in January 2012.  

The Veteran testified in March 2013 that his CAD should be greater than 30 percent because he gets out of breath "real easy" and it limits his ability to do yard work.  He explained that he has to hire someone to cut his grass and to garden.  His CAD limits his physical activity and he gets a little out of breath by just walking.  

In a private treatment note dated in April 2014 the Veteran reported increased episode of chest pain with a history of CAD.  Working in the yard he had right arm numbness with digging.  This was relieved with a few minutes of rest.  He denied burning, shortness of breath, dyspnea on exertion, orthopnea, paroxysmal nocturnal dyspnea (PND), presyncope, syncope, palpitations, abdominal distention or lower extremity edema.

The Veteran was afforded a VA medical examination in June 2014.  The Veteran was noted to be diagnosed with CAD, stable angina, and sick sinus syndrome status post pacemaker.  The Veteran had a history of myocardial infarction.  He did not have congestive heart failure.  He had intermittent atrial fibrillation with one to four episodes in the prior 12 months, and sick sinus syndrome with symptomatic bradycardia status post pacemaker in October 2007.  The Veteran had a percutaneous coronary intervention (angioplasty) and had an implanted automatic implantable cardioverter defibrillator.  On physical examination the Veteran had a regular heart rhythm, point of maximal impact was not palpable, heart sounds were normal, there was no jugular-venous distention, and auscultation of the lungs was clear.  Peripheral pulses were normal.  There was no peripheral edema.  The Veteran had a surgical scar that was not painful, unstable, or greater than 6 square inches.  There was no evidence of cardiac hypertrophy or cardiac dilation.  Electrocardiogram revealed atrial paced rhythm.  Chest x-ray was abnormal with the cardiac size probably within normal limits with dual-lead pacemaker.  Exercise stress test in July 2013 revealed 5.8 METs.  METs level was limited solely by the heart condition.  

The Veteran underwent cardiac catheterization in June 2014.  The impression was mildly elevated left ventricular end diastolic pressure without any evidence of aortic stenosis and normal left ventricular systolic function with an ejection fraction of 60 percent.  

In a private treatment note dated in July 2014, the Veteran was noted to have abnormal stress myocardial perfusion study with mild ischemia to the inferior wall in November 2009.  The Veteran had chronic stable angina.  He had poor exercise tolerance with recent exercise treadmill stress test demonstrating maximal workload of 5.8 METs limited by fatigue and shortness of breath in July 2013.  Nuclear stress test in August 2013 showed mixed defect with mild inferior infarct but predominately ischemia.  He had an ejection fraction of 69 percent.  The ejection fraction measured on catheterization was 60 percent.  Echocardiograph revealed mild concentric left ventricular hypertrophy, normal left ventricular cavity size, and normal global left ventricular systolic function.  Ejection fraction was 55 percent.  The left atrium was dilated.  The right ventricle was normal in size.  The right atrium was normal in size. 

The Veteran was afforded a VA medical examination in April 2015.  The examiner noted the following diagnoses: CAD, stable angina, and sick sinus syndrome status post pacemaker.  The examiner identified the prior catheterization results as well as the METs calculated by the Veteran's private medical doctor.  The examiner stated that retrospectively at the time of the examination with an ejection fraction of 60 percent and at the Veteran's age, the stress test appears dangerous.  The result of the Veteran's latest nuclear stress test read there was no evidence of a fixed or reversible defect to indicate presence of myocardial ischemia or scar.  Electrocardiogram, gated SPECT image demonstrated normal regional wall motion, normal global left ventricular function with ejection fraction measuring 68 percent.  The Veteran had no congestive heart failure. 

On April 30, 2015, the Veteran underwent surgical replacement of his pacemaker.  In a June 2015 rating decision, the RO assigned a 100 percent rating, effective from April 30, 2015.  The 30 percent rating was continued from July 1, 2015.  

The Veteran was afforded a VA medical examination in December 2015.  Nuclear stress test dated in April 2015 was noted to be normal and reveal an ejection fraction of 68 percent and no ischemia.  There was no hospitalization or exacerbation of heart condition reported.  Veteran reported visit to emergency room in April for "chest pain" extensive cardiac work up showed no cardiac etiology, he was advised to follow up with his cardiologist.  He denied nocturnal dyspnea, orthopnea or pedal edema.  Last tried nitroglycerin five days prior.  Continuous medication was required for control.  There was no myocardial infarction or congestive heart failure.  There was intermittent atrial fibrillation with no episodes in the prior 12 months.  

On physical examination the Veteran had a surgical scar that was not painful, unstable, or greater than 6 square inches.  There was no evidence of cardiac hypertrophy or cardiac dilation.  Electrocardiogram in April 2015 was normal.  METs level was limited by his legs giving out.  The result of interview based METs test was 1 to 3 METs.  This was consistent with activities such as eating, dressing, taking a shower, slow walking for 1 to 2 blocks.  The METs level limitation was not due solely to the heart condition.  The METs level was limited by multiple conditions and it was not possible to accurately estimate the percent of METs limitation attributable to each medical condition.  The rationale provided was the Veteran age, morbid obesity, deconditioning and sedentary lifestyle were the most likely etiology of the MET capacity.  Based on the nuclear stress test, the heart condition most likely had no negative impact on MET capacity.  

A private cardiologist was noted to report that the Veteran had class III symptoms, exertional angina, etc. due to his heart condition.

With regard to the Veterans subjective history of chest heaviness when exerting, the objective evidence shows the Veteran had "gold standard" testing for claimed angina, that is, he had Lexiscan, a chemical agent that mimics exercise such as brisk walking when a patient cannot exercise to a MET level high enough to exert the heart muscle to a degree to detect whether there is ischemia such as that causes "angina."  The Veteran reported he could not tolerate the traditional stress test such as walking a treadmill due to "my balance, my legs get weak and give out" not due to "angina."  The chemical stress report showed the Veteran did not report chest discomfort during stress portion (no angina) and the nuclear portion of the test showed no ischemic changes (no fixed or reversible defect) and therefore the private provider's theory of class III symptoms/angina is ruled out and the possibility of noncardiac etiology such as gastrointestinal or musculoskeletal origin is most likely.  Pacemaker procedure in 2015 was a predictable, scheduled routine maintenance procedure that is part and parcel the original pacemaker implant.  On exam there is a second scar 5 centimeters by 0.1 centimeters parallel the original, otherwise this procedure is considered part and parcel pacemaker implant and not a new medical condition, not an exacerbation or worsening of the service-connected condition.  There was no functional limitation. 

Based on the evidence of record, the Board finds that a disability rating in excess of 30 percent, prior to April 30, 2015, and from July 1, 2015, is not warranted.  

First, there is no evidence of more than one episode of acute congestive heart failure in a year.  Although the Veteran reported in a March 2011 VA examination that he had congestive heart failure and that he was treated with medication for congestive heart failure, medical evaluations do not reveal any congestive heart failure.  In addition, there is no indication that the Veteran had any episodes of acute congestive heart failure.

Second, there is no evidence of a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness or syncope.  The March 2011 VA examination reveals the Veteran had estimated METs of 7 based on the Veteran's ability to climb stairs, swim and carry objects.  The July 2013 IHD DBQ  noted that a diagnostic exercise test in the same month revealed 5.8 METs.  The December 2015 examiner noted that in April 2015 the Veteran's METs level was 1 to 3 based upon interview; however, the METs level was not due solely to the Veteran's heart condition.  The METs level was limited by multiple conditions and it was not possible to accurately estimate the percent of METs limitation attributable to each medical condition.  The examiner noted that based upon the nuclear stress test, the heart condition most likely had no negative impact on MET capacity.  Rather, the limitation was based upon the Veteran's age, morbid obesity, deconditioning, and sedentary lifestyle.  

The Board acknowledges that in March 2013 the Veteran reported that his CAD should be evaluated as higher than 30 percent because he got out of breath easily and had to hire people to complete yard work.  However, even though the July 2013 IHD DBQ indicated that greater than 3 to 5 METs was noted to be consistent with activities such as light yard work, mowing the lawn, and brisk walking, stress testing revealed a work load of greater than 5 METs.  Thus, while the Veteran experiences shortness of breath or dizziness at times, the objective medical evidence has consistently showed METs of greater than 5; a workload of less than 5 METs has not been shown. 

Third, the Veteran did not have left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  July 2009 tests revealed ejection fractions of 55 percent and 60 percent.  In November 2009 the Veteran had an ejection fraction of 64 percent.  The March 2011 VA examination included an estimated ejection fraction of 60 percent Cardiac catheterization in June 2014 revealed an ejection fraction of 60 percent.  A stress test in August 2013 revealed an ejection fraction of 69 percent; echocardiography revealed an ejection fraction of 55 percent.  At the April 2015 VA examination, the ejection fraction was 68 percent.  

The Board acknowledges that a private cardiologist was reported to indicate that the Veteran had "class III symptoms, etc." due to his heart condition.  However, the examiner in December 2015 stated that the "gold standard" testing, Lexiscan, was completed and that the Veteran did not report chest discomfort during the stress portion and the nuclear portion of the test did not reveal any ischemic changes.  Thus, the examiner found that the private provider's theory of class III symptoms/angina was ruled out.  

Accordingly, the preponderance of the evidence shows that the symptoms of the Veteran's service-connected CAD with sick sinus syndrome and pacemaker implant with scar do not more closely approximates the criteria for an increased, 60 percent disability rating.

The Board has considered whether staged ratings are appropriate.  Other than the period following the replacement of the pacemaker in April 2015, the evidence of record shows that the Veteran's CAD with sick sinus syndrome and pacemaker implant with scar has not materially fluctuated during the course of the appeal.  As such, a staged rating is not warranted.  

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected disability.  The manifestations of the Veteran's CAD are contemplated by the schedular criteria which provide criteria based upon episode of congestive heart failure, results of a stress test and findings on echocardiogram.  The evidence in this case does not show that the Veteran has manifestations of the heart disability, to include his reports of shortness of breath, angina, and dizzy spells, that are not contemplated by the rating criteria.  Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities in concluding that referral for consideration of an extraschedular rating is not warranted.

Here, the Veteran already has an 90 percent combined evaluation for his service-connected disabilities.  This evaluation fully contemplates the combined impact and referral for extraschedular consideration is not warranted.  Even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific service-connected disability.  As such, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an initial disability rating for service-connected CAD with sick sinus syndrome and pacemaker implant with scar in excess of 30 percent, prior to April 30, 2015, and from July 1, 2015, is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


